Citation Nr: 1733367	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  16-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for mononucleosis. 

2.  Entitlement to service connection for bipolar disorder (also claimed as paranoid personality, seasonal affective disorder, and alcohol dependence in remission).


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992, including service in Saudi Arabia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).

The issue of entitlement to service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The evidence is against a finding that the Veteran has a current disability of mononucleosis, or that her in-service mononucleosis had any residuals.


CONCLUSION OF LAW

The criteria for service connection for mononucleosis or residuals thereof are not met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is seeking entitlement to service connection for mononucleosis.  Service treatment records (STRs) show that in March 1990 she underwent a "Birth Month" medical examination that showed good health and normal clinical evaluation.  The Veteran was diagnosed with infectious mononucleosis in February 1992.  Two weeks later, she was "coming off convalescent leave [and stated] she feels better, but still a bit tired."  The diagnosis was "resolving infectious mononucleosis."  She did not undergo a separation examination but in a June 1992 Periodic Medical Examination (Statement of Exemption) she attested, "to the best of my knowledge there has been no significant change in my medical condition since" the Birth Month examination.

After February 1992, neither STRs nor post-service treatment records make any mention of mononucleosis.  The Veteran has not identified any specific symptoms or disabilities as residuals of mononucleosis, nor has she contended that she has a current diagnosis of mononucleosis.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After reviewing the STRs and the post-service treatment records, the July 2015 VA infectious diseases examiner opined that the infectious mononucleosis diagnosed in 1992 resolved with no residuals.  In addition to supporting this opinion with citations to the treatment records, the examiner also noted that when the Veteran saw a Rheumatology specialist in 2013, that specialist did not find any residuals of mononucleosis.  The examiner concluded the disease has been inactive since 1992.

The evidence does not show that the Veteran has been diagnosed with mononucleosis, or any residuals thereof, at any time since service.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for mononucleosis, or residuals thereof, is denied.


REMAND

The Veteran claims that her bipolar disorder (also claimed as paranoid personality, seasonal affective disorder, and alcohol dependence in remission) had its onset in service or is otherwise due to service.  In a statement received in December 2014 she described experiencing terror when deployed during the Gulf War and in her September 2015 notice of disagreement she suggested that her psychiatric symptoms were triggered by exposure to this trauma.  

In her December 2014 statement described behavior during her service (promiscuity and drinking) that the June 2015 VA examiner stated could be signs of bipolar disorder.  Specifically, "sexual promiscuity can be a symptom of mania within the bipolar disorder" and drinking "could also be a facet of the Bipolar Disorder as a means of regulating moods noted by her treatment records."

In June 2015, and in an addendum in December 2015, a VA examiner provided negative nexus opinions.  Specifically, in the June 2015 opinion, the examiner determined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained, in part, that bipolar disorder is known to have a strong genetic component, therefore [the Veteran] would likely would have developed this mental disorder regardless of whether she entered the military or not.  In the December 2015 addendum, the examiner stated that there is limited support that the disorders were either incurred in or the result of the military.  The examiner's negative nexus opinions appear to have primarily focused, however, on the question of whether the Veteran's psychiatric disorders were due to a possible military sexual trauma.  

The Board further observes that the VA examiner stated that it appeared the private treatment records from Beaumont Behavioral Health (BBH) had not been submitted.  However, at the time of both opinions, the claims file contained treatment records from that provider dated from January 2008 through March 2015.  A medical opinion based on an inaccurate or incomplete factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As there is an indication that the Veteran may have experienced bipolar symptoms during service, and the examiner did not see the BBH records, the Board finds that another opinion is necessary in order to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, the record currently contains treatment records from BBH dated through August 2015.  Any outstanding relevant records from that facility should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary authorization, obtain any outstanding treatment records dated after August 2015 from Beaumont Behavioral Health.

2.  Return the file to the December 2015 examiner for an addendum opinion.  If that examiner is unavailable, then the file should be reviewed by clinician with sufficient expertise to determine the nature and etiology of the Veteran's claimed psychiatric disorder(s).  The examiner is to review the claims file and provide a medical opinion answering the following question:

Is it as least as likely as not (i.e., at least a 50 percent probability or greater) that the Veteran's bipolar disorder had onset in service?

Please consider and address the Veteran's reports of behavior in service that the June 2015 examiner described as possible signs of bipolar disorder, and the Veteran's contention that exposure to trauma during her deployment triggered her symptoms.

The examiner is advised that medical records from Beaumont Behavioral Health are located within the Veteran's electronic claims file in VBMS and are labeled accordingly.

The Veteran need not be physically re-examined unless an examination is deemed necessary.  Complete rationales for opinions expressed and conclusions reached should be set forth in the report.  If the evaluator cannot respond to the inquiry without resort to speculation, he or she must explain why this is so.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


